DETAILED ACTION
This action is in response to an application filed 04/30/2019 in which claims 2-4, 11-15,  and 28-46 have been canceled, claims 1, 5-10 and 16-27 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 30 APRIL 2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation “the phyllosilicate”. This limitation has no antecedent basis. Correction is required.  For purposes of examination it will be interpreted to read “the protein-adsorbing binder is a phyllosilicate mineral selected from…”.
Claim Objections
Claims 6 and 24 are objected to because of the following informalities: “nature glass” should be “natural glass”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/100050 A1 (hereinafter “Wang”) as evidenced by "Porosity and Permeability" by Red Hook Central Schools  (hereinafter “Red Hook”, see NPL from IDS dated 04/30/2019”).
Regarding claim 1 and 5-8 Wang discloses a composite filter aid [0014], comprising a composite material (broadly considered to be “structured”) formed by agglomerating a first mineral and a second, protein-adsorbing mineral, wherein: 
the structured composite material comprises the second mineral particles (which may include at least one of mica, talc, clay, kaolin, smectite, wollastonite, and calcium carbonate and is thus a protein adsorbing binder as supported by the instant specification at [0047]) bonded to the first mineral particles (which may be diatomaceous earth, or natural glass which may include 
a permeability of the structured composite material is greater than a permeability of the mineral (i.e. diatomaceous earth) paragraph [0118], Table 1; and 
With regard to “the permeability of the structured composite material is greater than a permeability of the protein-adsorbing binder” the (structured) composite material exhibits an increased permeability by forming larger particles than the second, protein adsorbing binder mineral alone; paragraphs [044]-[045], [0118]. As evidenced by Red Hook on pages 4-5, smaller particles exhibit a lower permeability than larger particles exhibit a higher permeability; as such the larger composite material particles of lmerys'050 would exhibit a greater permeability compared to the permeability of the smaller second mineral (protein-adsorbing binder) particles. Further, the cited composite is of substantially the same composition and formed by a substantially similar method of formation, as detailed above, and thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the composite filter aid disclosed by Wang inherently has the same properties as the composite filter aid recited in the claim.  
Regarding claim 10 Wang discloses the composite filter aid of claim 1, wherein the structured composite material is formed by agglomerating the mineral with the protein-adsorbing binder in the presence of an additional binder that is different from the mineral and the protein-adsorbing binder (additional binder used [032]-[036]). 
Regarding claim 16 Wang discloses the composite filter aid of claim 1, wherein a mass ratio of the protein-adsorbing binder to the mineral ranges from about 0.01 :99.99 to about 50:50 (the second mineral such as mica (protein-adsorbing binder) and first mineral diatomaceous earth may be provided in a mass ratio of 10:90 to 50:50; [0118]. 
Regarding claim 17 Wang discloses the composite filter aid of claim 1, having a crystalline silica level of less  than about 1 % by weight, [091], [093]. 
Regarding claim 20 Wang discloses the composition filter aid of claim 1, wherein the composite filter aid has: 
a permeability ranging from about 0.2 darcy to about 20 darcys, [014], [044], [0118]; 
a wet density ranging from about 12 lb/ft3 to about 19 lb/ft3, [037], [055], [0118]; 
a d50 ranging from about 30 microns to about 70 microns, [018]; 
a pore volume ranging from about 2 ml/g to about 4 ml/g, [017]; 
a median pore size ranging from about 2 microns to about 6 microns, [017]; and 
a BET surface area ranging from about 5 m2/g to about 50 m2/g, [017]. 
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It Wang’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of US 5,603,830 A (hereinafter “Everhart”).
Regarding claim 9 Wang discloses the composite filter aid of claim 1, wherein the second protein adsorbing binder, mineral may be clay [031], but does not disclose the second 
However Everhart discloses bentonite clays including calcium bentonite clays, acidified bentonite clays and/or modified bentonite clays are known adsorbents (column 7, lines 14-21, column 11, lines 50-52; column 17, lines 22-25). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Wang by using for the clay mineral bentonite clays including calcium bentonite clays, acidified bentonite clays and/or modified bentonite clays as disclosed by Everhart because this involves the simple substitution of known adsorbent clay minerals to obtain the predictable result of forming a successful composite and in order to provide a filter aid capable of removing compounds such as caffeine from liquids (Everhart, column 4, lines 1-7).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 19 Wang discloses the composite filter aid of claim 1, wherein a ratio of a cation exchange capacity of the composite filter aid to a cation exchange capacity of the protein absorbing binder ranges from about 0.95 : 1.05 to about 1.05 : 0.95. 
However, as disclosed in paragraph [0158] of the specification, the cation exchange capacity of the composite filter aid is approximately identical to the cation exchange capacity of the protein-adsorbing binder. Absent evidence to the contrary, the ratio of the cation exchange capacity of the composite filter aid to cation exchange capacity of the protein-absorbing binder would be expected to equal about 1.0 : 1.0, because when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the filter aid of Wang to provide a ratio of a cation exchange capacity of the composite filter aid to a cation exchange capacity of the protein-absorbing binder ranges from about 0.95: 1.05 to about 1.05 : 0.95, in order to avoid capacity losses.

Claims 18, 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/100050 A1 (hereinafter “Wang”) as evidenced by GB 1,253,647 A (hereinafter “Schenzel”).
Regarding claim 18 Wang discloses the composite filter aid of claim 1, wherein: 
a d50 of structured composite material is greater than a d50 of the mineral, the reference discloses the (structured) composite materials a larger (greater) than particles (mineral) which are not composited, furthermore the composite particles may exhibit a d50 of 30-70 microns which is greater than the d50 of a first mineral such as diatomaceous earth having a d50 of 22 microns; paragraphs (044], (048], [0112]); but does not disclose a wet density of the structured composite material is less than a wet density of the mineral. 
However Schenzel discloses a mixture made from perlite, wherein the mixture combines perlite with diatomaceous earth and optionally powdered activated carbon (to reduce wet bulk 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Wang by forming the composite such that the resulting composite has a wet bulk density lower than then main mineral’s wet density as disclosed by Schenzel because it is disclosed that having lower density than expected from the composite ingredients on the mixture is desirable and provide the material advantage for use as filter aids (P2/L1-8).
Regarding claim 21-24 Wang discloses a composite filter aid [0014], comprising a composite material (broadly considered to be “structured”) formed by agglomerating a first mineral and a second, protein-adsorbing mineral, wherein: 
the structured composite material comprises the second mineral particles (which may include at least one of mica, talc, clay, kaolin, smectite, wollastonite, and calcium carbonate and is thus a protein adsorbing binder as supported by the instant specification at [0047]) bonded to the first mineral particles (which may be diatomaceous earth, or natural glass which may include at least one of perlite, volcanic ash, pumice, shirasu, obsidian, pitchstone, and rice hull ash); although it is not explicitly disclosed that multiple second, protein-adsorbing binder minerals are bonded to a single first mineral, the mixture of the second mineral (protein-adsorbing binder) would inherently bond with a plurality of particles of the first mineral as claimed since the same materials are used in a substantially similar method of agglomerating the materials, further, a ratio of the first mineral to the second mineral may range from 1:00 to 99:1 by weight, and the first mineral may have a d50 from 20-50 microns while the second mineral may have a d50 from 10-70 microns. Thus the range of relative sizes and ratios includes a composite material 
a permeability of the structured composite material is greater than a permeability of the mineral (i.e. diatomaceous earth) paragraph [0118], Table 1;
having a crystalline silica level of less  than about 1 % by weight, [091], [093]; and 
With regard to “the permeability of the structured composite material is greater than a permeability of the protein-adsorbing binder” the (structured) composite material exhibits an increased permeability by forming larger particles than the second, protein adsorbing binder mineral alone; paragraphs [044]-[045], [0118]. As evidenced by Red Hook on pages 4-5, smaller particles exhibit a lower permeability than larger particles exhibit a higher permeability; as such the larger composite material particles of lmerys'050 would exhibit a greater permeability compared to the permeability of the smaller second mineral (protein-adsorbing binder) particles. Further, the cited composite is of substantially the same composition and formed by a substantially similar method of formation, as detailed above, and thus it is asserted, absent evidence to the contrary, that one would reasonably expect that the composite filter aid disclosed by Wang inherently has the same properties as the composite filter aid recited in the claim.  Specifically, it is asserted that the permeability of the structured composite material is greater than a permeability of the protein-adsorbing binder.  See MPEP 2112.01.
Wang does not disclose a structured the a wet density of the structured composite material is less than a wet density of the mineral.
However Schenzel discloses a mixture made from perlite, wherein the mixture combines perlite with diatomaceous earth and optionally powdered activated carbon (to reduce wet bulk 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Wang by forming the composite such that the resulting composite has a wet bulk density lower than then main mineral’s wet density as disclosed by Schenzel because it is disclosed that having lower density than expected from the composite ingredients on the mixture is desirable and provide the material advantage for use as filter aids (P2/L1-8).
Regarding claim 26 Wang in view of Schenzel discloses the structured composite material of claim 21, wherein: the structured composite material ls formed by agglomerating the mineral with the phyllosilicate in the presence of a binder that is different from the mineral and the phyllosilicate; and the binder is at least one selected from the group consisting of an inorganic binder and an organic binder (additional binder used [032]-[036]).
Regarding claim 27 Wang in view of Schenzel discloses the structured composite material of claim 21, wherein the second mineral such as mica (protein-adsorbing binder) and first mineral diatomaceous earth may be provided in a mass ratio of 10:90 to 50:50; [0118].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Schenzel and further in view of Everhart.
Regarding claim 25 Wang in view of Schenzel discloses the structured composite material of claim 21, wherein the second protein adsorbing binder, mineral may be clay [031], but does not disclose the second protein adsorbing binder, mineral is a phyllosilicate mineral is 
However Everhart discloses bentonite clays including calcium bentonite clays, acidified bentonite clays and/or modified bentonite clays are known adsorbents (column 7, lines 14-21, column 11, lines 50-52; column 17, lines 22-25). 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the composite of Wang by using for the clay mineral bentonite clays including calcium bentonite clays, acidified bentonite clays and/or modified bentonite clays as disclosed by Everhart because this involves the simple substitution of known adsorbent clay minerals to obtain the predictable result of forming a successful composite and in order to provide a filter aid capable of removing compounds such as caffeine from liquids (Everhart, column 4, lines 1-7).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773